Continuation Sheet

Continuation of 3. Note: 
Newly amended claim 1 raises new issues requiring a novel search and further consideration because it now recites “the polymeric binder is a [specified material]”, excluding the non-specified materials from the claimed invention.  Note: support is provided at least at p. 10, [0026] of the original spec for this limitation.
	The after final amendment cannot be reviewed and a search conducted within the guidelines of the After Final Consideration Pilot program.  Accordingly, this amendment after final rejection is considered under pre-pilot practice.

Continuation of 12.  because:  
 	Applicant’s arguments are drawn to a proposed claim amendment which is not being entered; thus, the arguments are not commensurate in scope with the claims.
	Applicant requests to hold the provisional double patenting rejections in abeyance pending a finding of otherwise allowable subject matter in this application or in copending application 16/969241.  MPEP § 804(I)(B) notes that a provisional double patenting rejection should continue to be made by the Examiner in each application as long as there are conflicting claims in more than one application unless the provisional double patenting rejection is the only rejection remaining.  Accordingly, the provisional double patenting rejections are maintained.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796